Citation Nr: 0108987	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-04 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether L.C. is entitled to recognition as the veteran's 
dependent spouse for Department of Veterans Affairs (VA) 
benefit purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had recognized service from February 1941 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In February 2001, the veteran submitted a written statement 
to the Board in support of his claim.  VA regulations provide 
that any "pertinent" evidence submitted by the appellant or 
representative which is accepted by the Board, under the 
provisions of this section, as well as any such evidence 
referred to the Board by the originating agency under § 
19.37(b) of this chapter, must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(2000).  After reviewing this evidence, the Board finds that 
the additional submission is not pertinent.  The 
correspondence merely reiterates contentions previously made 
by the veteran, and requests a favorable outcome of the issue 
on appeal.  The desire of the claimant for a favorable 
determination is manifest in his previous submissions, and he 
makes no pertinent evidentiary assertions.  Consequently, the 
Board finds that it is not necessary to refer this evidence 
to the RO for review before rendering a decision.  38 C.F.R. 
§ 20.1304(c) (2000).


FINDINGS OF FACT

1.  The veteran's May 1945 marriage to R.S. was legally 
terminated by her death in July 1981.

2.  A Marriage Contract indicates that the veteran and V.J. 
were married in August 1983.

3.  The probative evidence of record does not show that the 
veteran's prior marriage to V.J. was legally terminated at 
the time of his April 1998 marriage to L.C.

4.  The April 1998 marriage is not valid under the law of the 
Republic of the Philippines, the place where the veteran and 
L.C. resided at the time of marriage.

5.  The veteran had knowledge of the legal impediment prior 
to entering into marriage with the L.C.


CONCLUSION OF LAW

L.C. may not be recognized as the veteran's dependent spouse 
for VA benefit purposes.  38 U.S.C.A. §§ 101, 103 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.205 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was awarded improved disability pension benefits 
in November 1981.  He is currently seeking recognition of 
L.C. as his dependent spouse for VA benefit purposes, to 
include additional pension benefits for L.C.

According to a Certificate of Marriage, the veteran and R.S. 
were married in May 1945.  This marriage was ended by her 
death in July 1981.

An August 1983 Marriage Contract indicates that the veteran 
and V.J. were married in Manila, the Republic of the 
Philippines.  Consequently, the veteran's pension was 
adjusted to include additional compensation for his dependent 
spouse.

In February 1988, the veteran reported that his spouse was 
nearly kidnapped when her bus was "held up" in April 1987.  
He indicated that she moved to Oregon the following month for 
"security reason[s] and not for separation."  He related 
that he maintained contact with his spouse (V.J.) and sent 
her money.  The veteran explained that his spouse would 
return home to Manila when "peace and order" was restored.  
In an attached improved pension eligibility verification 
report (EVR), the veteran checked the box indicating that he 
was married, but not living with his spouse.  He reported 
contributing $1,200.00 to her support over the previous year.

An August 1989 EVR report indicates that the veteran was 
living with his spouse.

In a February 1990 EVR report, the veteran checked the box 
indicating that he was married, but not living with his 
spouse.  He reported contributing $1,200.00 to her support 
over the previous year and indicated that he last saw her in 
December 1988.  In an attached note, he explained that V.J. 
returned to the United States for "personal security" and 
indicated that he planned to join her.

A February 1991 EVR report notes that the veteran was 
married, but not living with his spouse.  He reported 
contributing $1,500.00 to her support over the previous year.  
The veteran noted that his spouse moved to Naples, Florida, 
and indicated that he was preparing to join her.

According to an April 1992 EVR report, the veteran was 
married and living with his spouse.

In a January 1993 EVR report, the veteran checked the box 
indicating that he was married but not living with his 
spouse.  He reported contributing $1,950.00 to her support 
over the previous year, and indicated that they were 
separated in September 1992.

In December 1993, the veteran requested that V.J. not be 
considered his dependent spouse in calculating his improved 
pension benefits.  He explained that they were no longer 
living together, and that she "abandoned all plans of living 
with [him]."  The veteran reported that he would stop 
contributing to her support in January 1994.

A February 1994 EVR report indicates that the veteran was 
married, but not living with his spouse.  The veteran noted 
that they separated in November 1993, and reported 
contributing $1,700.00 to her support over the previous year.

In a January 1998 EVR report, the veteran checked the box 
indicating that he was not married.

The veteran sought recognition of L.C. as his dependent 
spouse for VA benefit purposes in May 1998, and submitted 
several documents in support of his claim.  In a May 1998 
Declaration of Status of Dependents (VA Form 21-686c), the 
veteran reported that V.J. was presumed dead and that he 
married L.C. in April 1998.  A report from the Office of the 
Civil Registrar notes that the veteran filed a petition for 
declaration of absence and presumptive death of V.J.  A 
Certificate of Marriage notes that the veteran and L.C. were 
married in Manila in April 1998, and indicates that no 
marriage license was necessary because the proceeding was 
solemnized under Article 34 of the New Family Code of the 
Philippines.

In June 1998, the veteran submitted several documents in 
support of his claim.  In a December 1993 affidavit, the 
veteran reported that he and V.J. were married in Manila in 
August 1983, and lived together in Pasay City until 1988.  At 
that time, she reportedly "left for the United States with 
no forwarding address."  The veteran maintained that he had 
"no knowledge of her whereabouts from then on" and 
indicated that his correspondence to her was returned as 
undeliverable.  The veteran explained that he attempted to 
contact V.J. through her friends over the previous five 
years, but they did not know her whereabouts.  In addition, 
he reported that he was unable to find her during a recent 
trip to the United States.

In a February 1994 decision, a Philippine court granted the 
veteran's petition for declaration of absence and presumptive 
death of V.J.  In granting the petition, the trial court 
noted the veteran's "uncontroverted testimony" that V.J. 
had been missing for nine years and that his efforts to 
locate her were futile.

According to an Oath of Solemnizing Officer, the veteran and 
L.C. were married in April 1998, after he "ascertained the 
qualifications of the contracting parties and...found no legal 
impediment whatsoever for them to marry as prescribed by 
Article 34 of the Family Code."

In a June 1998 Statement of Disappearance (VA Form 21-1775), 
the veteran reported that V.J. had been missing for "5 years 
or more."

A June 1998 affidavit from the veteran notes that he and L.C. 
were married with no legal impediment in April 1998 and 
indicates that the couple lived as husband-and-spouse for 
"at least five years" prior to their marriage.

A January 1999 field examination report concludes that the 
veteran's petition for declaration of absence and presumptive 
death of V.J. was invalid, and was filed solely for his 
convenience in marrying L.C.  During a January 1999 
deposition, the veteran testified that he and V.J. were 
separated when she moved to the United States.  Transcript 
(T.) at 2.  The couple reportedly agreed that he would join 
her in the United States at a later date.  T. at 2.  The 
veteran reported that V.J. gave him her address in both 
Oregon and Florida, but noted that she eventually stopped 
writing to him.  T. at 2-3.  He unsuccessfully attempted to 
locate her in New York in 1992 or 1993, and explained that he 
did not look for her in Oregon or Florida because his 
"finances were limited," and he "did not know [his] way."  
T. at 3.  The veteran related that he falsely reported 
supporting V.J. until December 1993 in an EVR report.  T. at 
3.  He acknowledged that he filed a petition for declaration 
of absence and presumptive death of V.J. in order to legally 
marry L.C.  T. at 3.  The veteran submitted documentation 
from his bank showing electronic fund transfers from his 
account to V.J.'s bank in Portland, Oregon in December 1987, 
February 1988, and March 1989.

During an interview, L.C. reported that the veteran did not 
tell her about his prior marriage to V.J. before their April 
1998 marriage.

In a telephone interview, the veteran's daughter from his 
first marriage explained that she was close to V.J.  She 
reported that V.J. and her father agreed that he would follow 
her to the United States, but that he did not comply with 
their agreement.

Based on this evidence, a February 1999 administrative 
decision determined that L.C. may not be recognized as the 
dependent spouse of the veteran for purposes of VA benefits.  
The veteran filed a notice of disagreement (NOD) with this 
decision the following month.

During a January 2000 personal hearing, the veteran submitted 
a written statement, a letter addressed to the Oregon Health 
Division, Vital Statistics Section, and a substantive appeal 
(VA Form 9).  T. at 1-2.  In the written statement, the 
veteran indicated that he transferred funds to V.J.'s account 
in the United States until he was informed by her bank in 
February 1992, that she could not be located.  He explained 
that all subsequent correspondence to V.J. was returned as 
undeliverable.  In the October 1999 letter to the Oregon 
Health Division, the veteran reported that he had not 
communicated with V.J. for "several years" and requested 
that the department determine whether she was still residing 
at her previous address.

The RO continued the denial of the veteran's claim in 
February 2000.

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

In this case, the issue of whether this claim was "well 
grounded" is not pertinent to this claim.  As this decision 
addresses primarily the dispute as to the law and its 
meaning, the Board finds that the veteran has not been 
prejudiced by the disposition of this appeal without further 
development or in light of the legislative change.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds 
that the VA has notified the veteran of any information and 
evidence needed to substantiate and complete this claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No.106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The veteran has been 
notified during the history of this case before the RO 
regarding the evidence needed to substantiate and complete 
this claim.  Therefore, VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  The Board has considered the Court's recent decision 
in Holliday v. Principi, No. 99-1788 ( U.S. Vet. App. Feb. 
22, 2001), and whether this decision provides a basis to 
remand this case for additional development.  The Board has 
also considered whether it should delay the adjudication of 
this case and wait for VA regulations to be published 
regarding the VCAA.  However, the Board concludes the 
discussions in the RO decisions and letters more than 
complies with VA's notification requirements under the VCAA.  
Further, the Board specifically finds that the VA has 
exceeded the standards of the VCAA by providing the veteran 
extensive development in his case, including, but not limited 
to, a field review.  Accordingly, the Board will proceed with 
the adjudication of the veteran's case. 
 
The term "spouse" means a person of the opposite sex who is 
a wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§§ 3.1(j), 3.50(a)(c) (2000).

The legal existence of a marriage for VA purposes is governed 
by "the law of the place where the parties resided at the 
time of the marriage or the law of the place where the 
parties resided when the rights to benefits accrued."  
38 U.S.C.A. § 103(c) (West 1991); 38 C.F.R. § 3.1(j) (2000); 
see also Badua v. Brown, 5 Vet. App. 472, 474 (1993).  
Because the veteran and L.C. resided in the Philippines at 
the time of their purported marriage in April 1998, 
Philippine law must be considered in determining whether 
their marriage was valid.  See Brillo v. Brown, 7 Vet. App. 
102, 105 (1994).

Article 83 of the Civil Code of the Philippines provides that 
any marriage contracted by a person during the lifetime of 
the first spouse of such person with any other person shall 
be illegal and void from its performance unless "the first 
marriage was annulled or dissolved; or the first spouse had 
been absent for seven consecutive years at the time of the 
second marriage without the spouse present having news of the 
absentee being alive, or if the absentee, though he has been 
absent for less than seven years, is generally considered as 
dead and believed to be so by the spouse present at the time 
of contracting such subsequent marriage, or if the absentee 
is presumed dead.  The marriage so contracted shall be valid 
in any of the three cases until declared null and void by a 
competent court."  Badua v. Brown, 5 Vet. App. 472 (1993); 
Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).  Under 
Article 41 of the New Family Code of the Philippines, the 
time for presumption of death to arise has been shortened to 
four years, and the spouse present must have a well-founded 
belief that the absent spouse was already dead.  See Republic 
of the Philippines v. Nolasco, 1993 Philippine S. Ct. Lexis 
5633 (1993).

The presumption of death provision set out in 38 U.S.C.A. § 
108 (West 1991 & Supp. 2000) provides:

(a) No State law providing for 
presumption of death shall be applicable 
to claims for benefits under laws 
administered by the Secretary.

(b) If evidence satisfactory to the 
Secretary is submitted establishing the 
continued and unexplained absence of any 
individual from that individual's home 
and family for seven or more years, and 
establishing that after diligent search 
no evidence of that individual's 
existence after the date of disappearance 
has been found or received, the death of 
such individual as of the date of the 
expiration of such period shall be 
considered as sufficiently proved.

Under 38 C.F.R. § 3.205(a), the existence of a marriage may 
be established by a copy of the public record of marriage, 
certified or attested, or by an abstract of the public 
record, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages by either party if shown on the official record, 
issued by the officer having custody of the record or one 
authorized to act for such officer bearing the seal of such 
officer, or otherwise properly identified, or a certified 
copy of the church record of marriage.

Under Article 3 of the New Family Code of the Philippines, 
the formal requisites of marriage are: (1) Authority of the 
solemnizing officer; (2) a valid marriage license except in 
cases provided for in Chapter 2 of this Title; and (3) a 
marriage ceremony which takes place with the appearance of 
the contracting parties before the solemnizing officer and 
their personal declaration that they take each other as 
husband and wife in the presence of not less than two 
witnesses of legal age.

Article 4 of the New Family Code of the Philippines provides 
that the absence of any of the essential or formal requisites 
shall render the marriage void ab initio, except as stated in 
Article 35 (2).

Under Article 34 of the New Family Code of the Philippines, 
no license shall be necessary for the marriage of a man and a 
woman who have lived together as husband and wife for at 
least five years without any legal impediment to marry each 
other.  The contracting parties shall state the foregoing 
facts in an affidavit before any person authorized by law to 
administer oaths.  The solemnizing officer shall also state 
under oath that he ascertained the qualifications of the 
contracting parties and found no legal impediment to the 
marriage.

As noted above, the veteran and V.J. were married in August 
1983.  In February 1988 correspondence, the veteran reported 
that his spouse was nearly kidnapped when her bus was "held 
up" in April 1987, and indicated that she moved to Oregon 
the following month for "security reason[s] and not for 
separation."  In February 1990, the veteran explained that 
he planned to move to the United States to join V.J.  He 
reiterated that he was "preparing" to join her in Naples, 
Florida, in a February 1991 letter.  In December 1993, the 
veteran reported that he and V.J. were no longer living 
together, and that he would stop contributing to her support 
the following month.

The evidence of record reflects that the veteran provided 
support for V.J from February 1988 to December 1993.  The 
Board notes that the veteran's December 1993 petition for 
declaration of absence and presumptive death of V.J. 
indicates that she had been missing since 1988, and that the 
veteran did not know her whereabouts since that time.  This 
is clearly contrary to the probative evidence of record.  In 
fact, the veteran testified during a January 2000 deposition 
that V.J. gave him her address in both Oregon and Florida.  
Therefore, the Board finds that the veteran knew V.J.'s 
whereabouts until at least December 1993.

Even assuming, arguendo, that V.J. was "absent" from the 
time of the veteran's last communication with her in December 
1993 until his April 1998 marriage to L.C., more than four 
years later, the law requires a "well-founded belief" that 
she was dead.  There is no such evidence in this case.  The 
record simply shows that the couple decided not to live 
together in December 1993 and discontinued communications 
with each other.  While the veteran obtained an order 
presuming her dead in February 1994, the decision was 
predicated on the veteran's false testimony that V.J. had 
been missing for nine years and that his efforts to locate 
her were futile.  As noted above, the veteran acknowledged 
during his January 2000 deposition that he filed the December 
1993 petition for declaration of absence and presumptive 
death of V.J. in order to legally marry L.C.  Therefore, the 
Board finds that V.J. could not be presumed to be dead in 
April 1998 under Philippine law.

Because the veteran and L.C. had no marriage license at the 
time of their April 1998 marriage, the proceeding was 
solemnized under Article 34 of the New Family Code of the 
Philippines.  As noted above, no license is necessary under 
Article 34 when: (1) the couple lived together as husband and 
wife for at least five years without any legal impediment to 
marry each other, (2) the contracting parties shall state the 
foregoing facts in an affidavit, and (3) the solemnizing 
officer shall also state under oath that he ascertained the 
qualifications of the contracting parties and found no legal 
impediment to the marriage.  The evidence in this case 
demonstrates that the veteran and L.C. could not have lived 
together for five years prior to their April 1998 marriage 
without any legal impediment to marry each other.  The 
veteran announced his separation from V.J. in December 1993, 
less than five years before his April 1998 marriage to L.C., 
and, for the reasons noted above, V.J. could not be presumed 
to be dead.  In addition, L.C. failed to submit an affidavit, 
as required by the statute.  Finally, while the veteran and 
the solemnizing officer filed affidavits, both documents 
falsely stated that their was no legal impediment to the 
April 1998 marriage.  Based on the foregoing, the Board 
concludes that the veteran's April 1998 marriage to L.C. was 
not valid under Philippine law.  

In any event, even if the Board were to hold that, under 
Philippine law, the veteran was now legally married to his 
third spouse, as indicated by the Court in the case of 
Brillo, 7 Vet. App. at 104-5, in addition to the presumption 
of death under Philippine law, there is a presumption of 
death under VA law.  Before an individual may be presumed 
dead under VA law for the purposes of VA benefits, a diligent 
search must be made to determine the individual's existence.  
38 U.S.C.A. § 108 (West 1991 & Supp. 2000).  The Court in 
Brillo declined to resolve the question of which presumption 
should be applied when determining the validity of a second 
marriage.  However, the Board interprets the Court's holding 
in Brillo to mean that in an appropriate case, the Board may 
decline to apply the presumption of death under Philippine 
law due to the lack of evidence of a diligent search to 
determine the individual's existence mandated in the law 
governing VA benefits.

The Board finds that this is an appropriate case for 
application of 38 U.S.C.A. § 108 and its diligent search 
requirement.  At the outset, the Board notes that the veteran 
and V.J. separated in December 1993, less than seven years 
before his April 1998 marriage to L.C.  Although V.J. and the 
veteran were ultimately separated for several years, her 
absence was never "unexplained."  V.J. moved to Oregon in 
May 1987, after she was nearly kidnapped the previous month.  
The veteran explained that she moved for security reasons and 
not for separation and indicated that he planned to join her 
in the United States.  In February 1991, he reiterated that 
he was preparing to join V.J. in Naples, Florida.  In 
December 1993, he reported that he and V.J. were no longer 
living together and that he would stop contributing to her 
support the following month.  She and the veteran simply 
decided to separate and discontinue communications.

Again, even assuming, arguendo, that an unexplained 
disappearance was demonstrated, the record is still totally 
lacking in a reasonable search on the part of the veteran at 
any point prior to April 1998.  The record must reflect some 
effort to ascertain the whereabouts of the alleged 
"missing" spouse.  Mere avoidance is not enough to negate 
the need for a dissolution of the prior marriage before 
another valid marriage may be contracted.  There was no 
effort made by the veteran to contact V.J. through the VA or 
relatives during the seven years precedent to the April 1998 
marriage.  While he testified during his January 2000 
deposition that V.J. gave him her address in Oregon and 
Florida, he did not attempt to locate her in either state 
prior to April 1998.  He explained that he searched for her 
in New York in 1991 or 1992, a state to which she had no 
apparent relationship, but did not look for her in Oregon or 
Florida because his "finances were limited," and he "did 
not know [his] way."  Therefore, the Board concludes that 
V.J. could not be presumed to be dead in April 1998 under 38 
U.S.C.A. § 108.  Consequently, the veteran's marriage to L.C. 
is not valid in accordance with the applicable statute.

In addition, even if the Board were to assume both that (1) 
under Philippine law, the veteran was now legally married to 
his third spouse, and that (2) 38 U.S.C.A. § 108 does not 
apply, the Board would be required to deny this claim because 
it has found the veteran's statements regarding his marriages 
to be not credible.  The veteran statements, when take as a 
whole, appear clearly designed to obtain additional VA 
benefits over many years.  This finding would appear self-
evident based on his statements to the VA above.  The veteran 
effectively admitted to his lack of credibility in his 
statement to the field examiner in January 1999.  

In this regard, another issue must be considered by the 
Board.  38 U.S.C.A. § 6103(a) (West 1991) provides that 
whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper concerning any claim for VA benefits shall 
forfeit all rights, claims, and benefits under all laws 
administered by the VA (except laws pertaining to insurance 
benefits).  In light of the veteran's statement above, the 
Board has considered whether it must address this issue.  If 
the veteran's benefits were forfeited, this claim would be 
effectively rendered moot, as he would lose all VA 
compensation.  However, the issue has not been raised by the 
RO.  As the RO has not adjudicated any other issue, the Board 
may not unilaterally take jurisdiction of this case under 38 
U.S.C.A. § 6103(a).

Inn any event, based on the foregoing, the Board has 
determined that the criteria for recognition of L.C. as the 
veteran's dependent spouse for VA benefit purposes have not 
been met.  Dedicatoria, 8 Vet. App. at 445.  The law is 
dispositive of the issue in this case, and the veteran's 
claim cannot be granted.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).



ORDER

Entitlement to recognition of L.C. as the veteran's dependent 
spouse for VA benefit purposes is denied.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

 

